DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant’s claim for priority under 35 U.S.C. 119(e) with reference to Provisional Application Number: 62/583385 filed on November 8, 2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “the slot is configured to receive the handle of the inner comb”; however claim 1, lines 12-13 already recites “wherein the outer comb is configured to removably receive the inner comb handle portion of the inner comb within the slot”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US2011/0048439).
Regarding claims 1, 5, and 9, Young discloses a comb system (100), fully capable of removing lice, comprising: an inner comb (120) comprising: a row of tines, fully capable of removing lice (tines, 122, affixed to comb 120); and an inner comb handle portion (124, 126); an outer comb (110, 118, 128) comprising: a first row of hair-detangling tines (tines 122, affixed to comb 118); a second row of hair-detangling tines (tines 122, affixed to comb 128); an outer comb handle portion (110, and 124 of combs 118 and 128, Figure 5); and a slot (114) formed in the outer comb, the slot formed between the first and second rows of hair-detangling tines and formed through at least a portion of 
Regarding claims 6 and 13, Young discloses the system of claims 1 and 9, wherein the slot and handle of the inner comb are configured to mate via a snap fit (refer to Paragraph [0021] which states that the inner comb is affixed via the same configuration as the embodiment shown in Figures 1-3, wherein the inner comb of Figures 1-3 is connected via a removable snap-fit connection as stated in Paragraph [0017]).
Regarding claim 7, Young discloses the system of claim 1, wherein the handle of the outer comb includes a void (116) configured to allow access to the handle of the inner comb via the void (when comb 118 is removed from handle portion 110, the handle of the inner comb may be accessed via its protuberances, 124).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US20110048439) in view of Park (US2016/0338467).
Regarding claims 2-3, Young discloses the system of claim 1, as applied above.  Young does not disclose that the distance between tines in the row of tines capable of removing lice is from 0.15 to 0.3mm or from 0.2 to 0.3mm.  Rather, Young is silent on the spacing between the tines; however, Young does disclose that the tines of the inner and outer combs may “have different structures…For example, the teeth…can be spaced differently” (refer to Paragraph [0015]), thereby demonstrating that the spacing . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US20110048439) in view of Lam (US3927684).
Regarding claim 8, Young discloses the system of claim 1, as applied above.  Young does not disclose a temperature sensor configured to sense the temperature of the tines capable of removing lice; a heating element configured to heat the tines capable of removing lice; and a controller in electronic communication with the temperature sensor .  
Claims 1-3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pabari et al. (US2010/0000559) in view of Oliver (US2008/0110471).
Regarding claims 1 and 9, Pabari discloses a lice removal comb system (100, 200) comprising: an inner comb (central portion with respect to orientation defined in Figures 5 and 8, of comb 100, 200) comprising: a row of lice-removing tines (tines 10, positioned in rows 33, 63); and an inner comb handle portion (central portion of handle, 1, that aligns with row of lice-removing tines, refer to annotated Figure ); an outer comb 

    PNG
    media_image1.png
    144
    400
    media_image1.png
    Greyscale

Regarding claims 2-3, and 10-11, the combination of Pabari and Oliver discloses the system of claims 1 and 9 as applied above.  Pabari further discloses wherein the distance between tines in the row of lice-removing tines is from 0.15 to 0.3mm or 0.2 to 0.3mm (refer to Paragraphs [0017, 0035]).  
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Pabari and Oliver, as applied to claims 1 and 9 above, and further in view of Plante (US2003/0209210).
Regarding claims 4 and 12, the combination of Pabari and Oliver discloses the system of claims 1 and 9, as applied above.  The combination does not disclose wherein the width of a tine in the first row of the hair-detangling tines is at least ten times greater than the width of a tine in the row of lice-removing tines; however, the combination does disclose that tines of the outer comb may “have a larger diameter” than the tines of the inner comb (refer to Pabari Paragraph [0036]) and that the width of a tine (“terminal teeth”) in the first row of the hair-detangling have an even larger diameter than the other tines of the comb (refer to Paragraph [0037]).  Plante discloses a similar combing system having an outer comb comprising a first plurality of bristles (42) and an inner comb having a second plurality of bristles (46) wherein the largest diameter of the bristles of the outer comb are shown to be approximately ten times wider than that of the bristles of the inner comb (best shown in Figure 6).  Refer additionally to Figures 1-7.  While the figures may not be drawn to scale, they can still be relied upon for providing a general relationship between components of an invention.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of the combination of Pabari and .    
 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pabari and Oliver as applied to claim 1 above, and further in view of Barge (US7089945).
Regarding claims 4 and 12, the combination of Pabari and Oliver discloses the system of claims 1 and 9, as applied above.  The combination does not disclose wherein the width of a tine in the first row of the hair-detangling tines is at least ten times greater than the width of a tine in the row of lice-removing tines; however, the combination does disclose that tines of the outer comb may “have a larger diameter” than the tines of the inner comb (refer to Pabari Paragraph [0036]) and that the width of a tine (“terminal teeth”) in the first row of the hair-detangling have an even larger diameter than the other tines of the comb (refer to Paragraph [0037]).  Barge discloses a similar lice removal comb (10) having an outer comb having hair-detangling tines (portion of comb comprising larger hair-detangling tines, 33; refer to Column 3, lines 19-20; refer to cropped and annotated Figure 3, below) and an inner comb having lice-removing tines (portion of comb comprising small, serrated tines, 39; refer to Column 3, lines 15-17; additionally refer to cropped and annotated Figure 3, below), wherein the tines of the .     

    PNG
    media_image2.png
    160
    348
    media_image2.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pabari and Oliver as applied to claim 1, and further in view of DeBourg et al. (US5628332).
Regarding claim 8, the combination of Pabari and Oliver disclose the system of claim 1, as applied above.  The combination does not disclose a temperature sensor configured to sense the temperature of the lice-removing tines; a heating element configured to heat the lice-removing tines; and a controller in electronic communication with the temperature sensor and the heating element; however, it is well-known for lice/parasite removal combs to be heated, since the lice and their eggs will be killed upon exposure to heat.   Heated combs are also extremely well-known as demonstrated by DeBourg.  DeBourg discloses a similar combing system for removing parasites such .
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
Argument #1:
Young does not teach the limitations of amended independent claims 1 and 9.  Specifically, Young does not teach “wherein the outer comb is configured to removably receive the inner comb handle portion of the inner comb within the slot formed in the portion of the outer comb handle portion such that the row of lice-removing tines is disposed between the first and the second rows of hair-detangling tines, and wherein the portion of the outer comb handle portion with the slot and the received inner comb handle portion cooperatively define a handle of the lice removal comb system” nor does Young teach “wherein the slot is configured to receive the inner comb handle portion of 
Response #1:
It is noted that Applicant does not provide any rationale or explanation as to why or how Young fails to teach the claimed recitation and as a result, the argument is incomplete. Young does teach the newly added limitations of independent claims 1 and 9 as explained in the instant ground of rejection. The outer comb of Young provides a slot in its handle portion which accepts a handle portion of the inner comb and when assembled as described, the respective handle portions form a handle of the comb system. Applicant is advised to amend the claims to further define the specific structural configurations and relationships of the inner and outer combs to overcome the rejection of record (e.g. the handle portion of the outer comb being annular and defining a through hole and a slot in communication with the through hole and the inner comb having a handle portion with an arcuate periphery configured to cooperatively engage the slot and a central panel which occupies the through hole when assembled as shown in Figures 1-4, note this language is not formal claim language  and is instead being provided to assist Applicant to identify these concepts).   


Argument #2:
The combination of Pabari and Oliver does not teach the newly added limitations to amended independent claims 1 and 9.  Specifically, the combination of Pabari and Oliver does not disclose "wherein the outer comb is configured to removably receive the inner comb handle portion of the inner comb within the slot formed in the portion of the outer comb handle portion such that the row of lice-removing tines is disposed between the first and the second rows of hair-detangling tines, and wherein the portion of the outer comb handle portion with the slot and the received inner comb handle portion cooperatively define a handle of the lice removal comb system".  

Response #2:
It is noted that Applicant does not provide any rationale or explanation as to why or how Young fails to teach the claimed recitation and as a result, the argument is incomplete. The combination of Pabari and Oliver does teach the newly added limitations of independent claims 1 and 9 as described in the rejection above. Pabari was modified such that the inner comb (central row of teeth) be removably coupled as taught by Oliver et al. as Oliver provides a similar comb system where the outer comb handle provides a slot which receives a handle portion of the inner comb. 
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
                  

                                                                                                                                                                                      /TATIANA L NOBREGA/Primary Examiner, Art Unit 3799